Citation Nr: 1341758	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin rash on hands, ear, and right side of body.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for pruritis.

3.  Entitlement to service connection for a skin rash condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to May 1992.  

These matters come on appeal before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs, Regional Office in Roanoke, Virginia (RO), which in pertinent part, declined to reopen the benefit sought on appeal.  

The issues of entitlement to service connection for a skin rash and pruritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision declined to reopen a previously denied claim for service connection for skin rash on hands, ear, and right side of body because the evidence failed to demonstrate a current diagnosed skin disorder that was incurred in or caused by military service. 

2.  Evidence received since the September 2003 rating decision raises a reasonable possibility of substantiating the Veteran's skin rash claim.

3.  An unappealed September 2003 rating decision declined to reopen a previously denied claim for service connection for pruritis because the evidence failed to demonstrate that the condition was incurred in or caused by military service. 

2.  Evidence received since the September 2003 rating decision raises a reasonable possibility of substantiating the Veteran's pruritis claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that declined to reopen a previously denied claim for entitlement to service connection for skin rash is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the September 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for skin rash is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The September 2003 rating decision that declined to reopen a previously denied claim for entitlement to service connection for pruritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  Evidence received since the September 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for pruritis is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which are addressed in the remand below.

Petition to Reopen 

The Veteran seeks entitlement to service connection for a skin rash, which he believes that he incurred during his period of service. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's original claim for entitlement to service connection for a skin rash on the hands and ear was denied in a July 1996 rating decision because the evidence of record essentially failed to demonstrate a current diagnosed skin condition that was incurred in or caused by military service.   The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran's original claim for entitlement to service connection for pruritis was denied in an April 1997 rating decision, which was subsumed by a January 2000 Board decision.  See 38 C.F.R. §20.1104.  In January 2000, the Board determined that the evidence of record failed to demonstrate that the Veteran's diagnosed pruritis was incurred in or related to his period of service.  The Veteran has sought to reopen his previously denied claim but in a March 2000 and a September 2001 rating decisions, the RO declined to reopen his claim because no new and material evidence was received.  

In 2003, the Veteran sought to reopen his previously denied claims, but in the September 2003 rating decision, the RO declined to reopen because no new and material evidence had been received.  The Veteran did not appeal and the denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103.  As such, the Board must consider whether new and material evidence has been received for his service connection prior to consideration on the merits of the underlying claim.  See 38 C.F.R. § 3.156(c). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Here, the RO declined to reopen the Veteran's previously denied claims in the September 2003  rating decision, because no new and material evidence had been received that demonstrated a current diagnosis of a skin condition that was incurred in or related to military service or that the Veteran's diagnosis of pruritis was related to his period of service.  The Veteran did not appeal, and that rating decision became final.  The Veteran now seeks to reopen his previously denied claims. 

The evidence of record at the time of the September 2003 rating decision consisted of the Veteran's service treatment records, VA medical records, including a June 1996 VA examination, as well as the Veteran's lay statements and testimony.  The Veteran's service treatment records do show complaints of skin problems in service.  In May 1985, the Veteran was seen for complaints of an itching sensation in the genital region over the past 24 hours.  Examination showed an area of slight erythema in the groin next to the scrotum with a well demarcated border but no signs of pediculosis.  There was no complaint or clinical finding of any involvement of the anal area.  Tinea cruris was diagnosed and he was given Pitrex to use twice a daily until the area was clear.  A March 1992 service treatment record shows that the Veteran complained of an acute rash on his hands and left ear, and a provisional diagnosis of contact dermatitis was given.  

With respect to the Veteran's pruritis claim, VA medical records dated in 1996 show complaints of rectal itching and impression of hemorrhoids, and during the June 1996 VA examination report, the Veteran reported that he had had hemorrhoids while in Saudi Arabia for which he had been treated with Preparation-H.  Since then, he reported having had intermittent trouble.  Rectal examination was normal in June 1996.  In January 1998, VA medical records reflect a diagnosis of pruritus ani, unknown etiology.  The Veteran had reported he had had this "for 1 1/2 years", but he also said that it had started when he was in the Persian Gulf War.  Subsequent VA treatment records continue to show diagnosis of pruritis ani.  During a March 1999 Decision Review Officers hearing, the Veteran restated that he had experienced recurrent symptoms of rectal itching since his deployment in the Persian Gulf.  

Regarding the Veteran's skin rash claim, none of the subsequent VA medical records prior to the September 2003 rating decision, including the  June 1996 VA examination report, show a current diagnosed skin disorder associated with the Veteran's complaints of skin rash on hands and ear.  The report of the June 1996 VA examination shows that the Veteran reported a history of a rash on his hands when he was stationed in the Persian Gulf, but no skin problems were observed on clinical evaluation.    

The Veteran submitted an application to reopen his claims of service connection for pruritis in 2006 and skin rash in 2007.  Crucially, the evidence received since the September 2003 rating decision consists of subsequent VA treatment records that reflect complaints of skin problems and a diagnosis of probable contact dermatitis.  See VA treatment notes dated in September 2009.  The record also now contains the Veteran's wife's lay October 2008 statement regarding her observation of the Veteran's recurrent skin problems since 1990.   The Board finds that this medical and lay evidence constitutes new and material evidence as to the previously denied issues on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in 2003, and relates to unestablished facts pertaining to a current diagnosed skin rash as well as continuity of skin symptoms since service.

Accordingly, there is sufficient new and material evidence to reopen the Veteran's claims of entitlement to service connection for a skin rash and pruritis.  See 38 C.F.R. § 3.156. 

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's skin rash and pruritis claims, this does not mean that the claim must be allowed based on such evidence.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's claims for service connection for a skin rash and pruritis may be adjudicated on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a skin rash is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for pruritis is reopened; the appeal is granted to this extent only.


REMAND

The Veteran seeks entitlement for service connection for a skin rash and pruritis.  

A remand is needed in order to obtain a medical opinion on whether the Veteran has a current skin disorders that had its onset in service, or is otherwise related to his period of service.  A review of the record shows that Veteran has been afforded two VA examinations in conjunction with his skin claim; however, during both examinations, there was no evidence of skin disease on clinical examination and no medical opinion was rendering regarding the history of recurrent skin problems in the medical evidence.   Under these circumstances, the Board does not find that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Pertinently, a September 2009 VA dermatology consultation report shows a diagnosis of contact dermatitis and the Veteran's service treatment records show treatment for an episode of acute rash on hands and ear that was believed to be contact dermatitis.  In addition, the Board observes that the Veteran has credibly testified that he has continuously experienced skin problems manifested by recurrent rash on his hands, left ear, and right side of body as well as rectal itching since his service in the Persian Gulf.  

Additionally, the Board considers it significant that the Veteran has not been afforded an examination in accordance with the provisions of 38 C.F.R. § 3.317, notwithstanding the evidence of record suggesting that the Veteran's skin problems may be due to an undiagnosed Gulf War illness.  The Board recognizes that his skin problems have been largely attributed to known clinical diagnoses, specifically contact dermatitis and pruritis.  Nevertheless, the Board observes that the VA medical professional who rendered that diagnosis did not have access to the Veteran's complete lay and clinical history.  Therefore, that medical professional was not in a position to consider whether any skin or sinus symptom, which was not manifest at the time of the examination but was nonetheless of record, may have been attributable to an undiagnosed Gulf War illness.  

Given the facts of this case, and in consideration of the duty to assist, the Board finds that a remand is needed to provide the Veteran with another VA examination in order to obtain a medical opinion on whether the Veteran's current skin disorders had its onset in service, or is otherwise related to his period of service.  The VA examination, in contrast with the preceding one, should include a complete review of the Veteran's claims folder and be conducted in accordance with Gulf War protocols. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder all medical records from VA medical facilities since 2008.

2. Contact the Veteran and seek his assistance in obtaining any outstanding records of pertinent private treatment. 
3. After all the available records have been obtained, the RO/AMC should schedule the Veteran for a VA skin examination, with the appropriate specialist, to identify the nature and likely etiology of the Veteran's skin disorders.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should: 

a. State whether the Veteran's current skin problems are attributable to a known clinical diagnosis (e.g., contact dermatitis or pruritis), or whether those reported problems are manifestations of an undiagnosed illness.

b.  If any of the skin symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition:

(i) had its onset during service; 
(ii) was manifested to a compensable degree during the first post-service year; or 
(iii) is otherwise related to any aspect of the Veteran's period of service (including his service in the Persian Gulf).

The examiner should provide a complete rationale for any opinion provided. If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

4. Thereafter, the RO should review the expanded record and readjudicate the issue on appeal under a merits analysis.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


